EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-7, 9-12, 14-17, and 19-20 are pending in the application. Claims 1, 4, 6, 9, 11, 14, 16, and 19 are currently amended. Claims 3, 8, 13, and 18 have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated October 27, 2021:
Regarding the rejection of claims 1-2, 5-7, 10-12, 15-17, and 20 under 35 U.S.C. 102(a)(1) and claims 3-4, 8-9, 13-14, and 18-19 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that 
“Ravinutala appear to describe that the network device 402 that is configured in the passive mode for peer VTEP detection, receives the route update packet 408 from the network device 404 and waits for the authentication packet to be received from the network device 404. The network device 402 may start the timer when it receives the route update packet 408 and starts waiting for the authentication packet. Further, Ravinutala appear to describe that if the authentication packet 504 is received within the pre-configured period of time, the network device 402 check the content of the authentication packet 504. Further, Ravinutala appear to describe the network device 402 may determine that the authentication packet 504 is satisfactory when the authentication value in the authentication packet 504 matches the expected value and accepts the route update packet 408. Thus, Ravinutala, merely describes that the network device 402 accepts the received route update packet 408 when the authentication packet 504 is received within the pre-configured period of time and the authentication value in the authentication packet 504 matches the expected value.
However, Ravinutala does not disclose or suggest that the network device 402 accepts the received route update packet 408 after the pre-configured period of time has elapsed from the reception of the route update packet 408. Therefore, Ravinutala fails to disclose, teach or suggest to “adding the RTC add or delete to a timer; and performing an update transaction when the timer expires,” as in amended Claim 1.” Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search and consideration no better prior art has been discovered that would teach the claimed features.
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1-2, 4-7, 9-12, 14-17, and 19-20 are allowed.

Relevant Prior Art
Cherian et al. (US 2014/0087717 A1) is directed to minimizing uplink registration or location reports, such as route update messages (abstract). In particular, Cherian teaches performing route update transaction when a timer expires (par. [0076], Fig. 3). However, Cherian fails to teach all of the claimed elements as discussed above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442